Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 1 of 42 Page ID #:641
Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 2 of 42 Page ID #:642



     1 Peter L. Haviland (SBN 144967)
        havilandp@ballardspahr.com
     2 Scott S. Humphreys (SBN 298021)
        humphreyss@ballardspahr.com
     3 BALLARD SPAHR LLP
       2029 Century Park East, Suite 800
     4 Los Angeles, CA 90067
       Telephone: 424.204.4400
     5 Facsimile: 424.204.4350
     6 Attorneys for Defendant
       SUBARU OF AMERICA, INC.
     7
     8
     9                          UNITED STATES DISTRICT COURT
    10                      CENTRAL DISTRICT OF CALIFORNIA
    11
    12
         ALPHA GRP, INC.,                          Case No. 2:18-cv-02133-MWF-MRW
    13
                   Plaintiff,                      NOTICE OF VIDEOTAPED
    14                                             DEPOSITION OF COLBY
              v.                                   RODRIGUEZ
    15
         SUBARU OF AMERICA, INC.
    16                                             Date:        Monday, April 15, 2019
                   Defendant.
    17                                             Time:        9:30 a.m.
                                                   Place:       BALLARD SPAHR LLP
    18                                                          2029 Century Park East
                                                                Suite 800
    19                                                          Los Angeles, CA 90067
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                NOTICE OF DEPOSITION OF COLBY RODRIGUEZ
Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 3 of 42 Page ID #:643



     1        PLEASE TAKE NOTICE that, pursuant to Rule 30 of the Federal Rules of
     2 Civil Procedure, Defendant Subaru of America, Inc. (“Subaru”), by and through its
     3 attorneys, will take the deposition of Colby Rodriguez starting at 9:30 a.m. pacific
     4 time on Monday, April 15, 2019 at the offices of Ballard Spahr LLP, located at
     5 2029 Century Park East, Suite 800, Los Angeles, CA 90067, and continuing from
     6 day to day thereafter until completed.
     7        The deposition will be taken upon oral examination before a certified
     8 shorthand reporter, certified videographer or other officer authorized to administer
     9 oaths. The deposition will be recorded stenographically, through the instant
    10 visual display of the testimony, and also will be recorded by video technology.
    11 A true and correct copy of the Subpoena to Testify at a Deposition in a Civil
    12 Action directed to Colby Rodriguez is attached hereto.
    13 DATED: March 26, 2019                         Peter L. Haviland
    14                                               Scott S. Humphreys
                                                     BALLARD SPAHR LLP
    15
                                                     /s/ Scott S. Humphreys
    16                                               Scott S. Humphreys
    17
    18                                               Attorneys for Defendant
                                                     SUBARU OF AMERICA, INC.
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                 2
                              NOTICE OF DEPOSITION OF COLBY RODRIGUEZ
Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 4 of 42 Page ID #:644
  Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 5 of 42 Page ID #:645
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 2:18-cv-02133-MWF-MRW

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                        .

          " I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          " I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
  Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 6 of 42 Page ID #:646

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 7 of 42 Page ID #:647



     1                           CERTIFICATE OF SERVICE
     2        I certify that on this 26th day of March 2019, I served a true and correct copy
     3 of the foregoing NOTICE OF DEPOSITION OF COLBY RODRIGUEZ and
     4 SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION
     5 attached thereto upon counsel of record for Plaintiff Alpha GRP, Inc. via electronic
     6 mail and U.S. Mail, postage prepaid as follows:
     7
              EAGAN AVENATTI, LLP
     8
              Michael J. Avenatti
     9        Ahmed Ibrahim
              520 Newport Center Drive, Suite 1400
    10
              Newport Beach, CA 92660
    11        mavenatti@eaganavenatti.com
              aibrahim@eaganavenatti.com
    12
    13        Counsel for Plaintiff ALPHA GRP, INC.,
              d/b/a RED BULL GLOBAL RALLYCROSS
    14
    15
    16                                        /s/ Scott S. Humphreys
                                                Scott S. Humphreys
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                 1
                                       CERTIFICATE OF SERVICE
Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 8 of 42 Page ID #:648



     1 Peter L. Haviland (SBN 144967)
        havilandp@ballardspahr.com
     2 Scott S. Humphreys (SBN 298021)
        humphreyss@ballardspahr.com
     3 BALLARD SPAHR LLP
       2029 Century Park East, Suite 800
     4 Los Angeles, CA 90067
       Telephone: 424.204.4400
     5 Facsimile: 424.204.4350
     6 Attorneys for Defendant
       SUBARU OF AMERICA, INC.
     7
     8
     9                          UNITED STATES DISTRICT COURT
    10                      CENTRAL DISTRICT OF CALIFORNIA
    11
    12
         ALPHA GRP, INC.,                      Case No. 2:18-cv-02133-MWF-MRW
    13
                   Plaintiff,                  AMENDED NOTICE OF
    14                                         VIDEOTAPED DEPOSITION OF
              v.                               COLBY RODRIGUEZ
    15
         SUBARU OF AMERICA, INC.
    16                                         Date:       Tuesday, April 16, 2019
                   Defendant.
    17                                         Time:       10:00 a.m.
                                               Place:      BALLARD SPAHR LLP
    18                                                     2029 Century Park East
                                                           Suite 800
    19                                                     Los Angeles, CA 90067
    20
    21
    22
    23
    24
    25
    26
    27
    28

                        AMENDED NOTICE OF DEPOSITION OF COLBY RODRIGUEZ
Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 9 of 42 Page ID #:649



     1        PLEASE TAKE NOTICE that, pursuant to Rule 30 of the Federal Rules of
     2 Civil Procedure, Defendant Subaru of America, Inc. (“Subaru”), by and through its
     3 attorneys, will take the deposition of Colby Rodriguez starting at 10:00 a.m. pacific
     4 time on Tuesday, April 16, 2019 at the offices of Ballard Spahr LLP, located at
     5 2029 Century Park East, Suite 800, Los Angeles, CA 90067, and continuing from
     6 day to day thereafter until completed.
     7        The deposition will be taken upon oral examination before a certified
     8 shorthand reporter, certified videographer or other officer authorized to administer
     9 oaths. The deposition will be recorded stenographically, through the instant
    10 visual display of the testimony, and also will be recorded by video technology.
    11 A true and correct copy of the Subpoena to Testify at a Deposition in a Civil
    12 Action directed to Colby Rodriguez is attached hereto.
    13 DATED: April 11, 2019                         Peter L. Haviland
    14                                               Scott S. Humphreys
                                                     BALLARD SPAHR LLP
    15
                                                     /s/ Scott S. Humphreys
    16                                               Scott S. Humphreys
    17
    18                                               Attorneys for Defendant
                                                     SUBARU OF AMERICA, INC.
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                 2
                          AMENDED NOTICE OF DEPOSITION OF COLBY RODRIGUEZ
Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 10 of 42 Page ID
                                 #:650
AO 88 (Rev. 02/14) Subpoena to Appear and Testify at a Hearing or a Trial in a Civil Action (Page 2)
      Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 11 of 42 Page ID
Civil Action No. 2:18-cv-02133-MWF-MRW #:651

                                                                PROOF OF SERVICE
                          (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)
        I received this subpoena for (name of individual and title, if any) Colby Rodriguez
on (date) April 5, 2019


            I served the subpoena by delivering a copy to the named person as follows: 7194 Enclave Dr , Eastvale, CA
            92880-3828 on 4/5/2019 6:25 PM ;or



            I returned the summons unexecuted because;



        Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered
        to the witness the fees for ones day's attendance, and the mileage allowed by law, in the amount of

        $105.00

My fees are $ .00 for travel and $ 160.00 for services, for a total of $ 265.00

        I declare under penalty of perjury that this information is true.




Date: 4/7/2019
                                                                                                            Server's signature




                                                                                                       KENNETH WRIGHT
                                                                                                          Printed name and title


                                                                                                            Contracted by
                                                                                                       1610 Beverly Boulevard, 2
                                                                                                        Los Angeles, CA 90026
                                                                                                            (213) 201-5856
                                                                                                            Server's Address
Additional information regarding attempted service, etc.:




                                                                                                                                   AO88-PLA23492
      Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 12 of 42 Page ID
                                       #:652
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 13 of 42 Page ID
                                 #:653


   1                            CERTIFICATE OF SERVICE
   2        I certify that on this 11th day of April 2019, I served a true and correct copy of
   3 the foregoing NOTICE OF DEPOSITION OF COLBY RODRIGUEZ and
   4 SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION
   5 attached thereto upon counsel of record for Plaintiff Alpha GRP, Inc. via electronic
   6 mail and U.S. Mail, postage prepaid as follows:
   7
            EAGAN AVENATTI, LLP
   8
            Michael J. Avenatti
   9        Ahmed Ibrahim
            John Arden
  10
            Judy Regnier
  11        520 Newport Center Drive, Suite 1400
            Newport Beach, CA 92660
  12
            mavenatti@eaganavenatti.com
  13        aibrahim@eaganavenatti.com
            jarden@eaganavenatti.com
  14
            jregnier@eaganavenatti.com
  15
            Counsel for Plaintiff ALPHA GRP, INC.,
  16        d/b/a RED BULL GLOBAL RALLYCROSS
  17
  18
                                             /s/ Scott S. Humphreys
  19                                           Scott S. Humphreys
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                1
                                      CERTIFICATE OF SERVICE
Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 14 of 42 Page ID
                                 #:654


   1 Peter L. Haviland (SBN 144967)
      havilandp@ballardspahr.com
   2 Scott S. Humphreys (SBN 298021)
      humphreyss@ballardspahr.com
   3 BALLARD SPAHR LLP
     2029 Century Park East, Suite 800
   4 Los Angeles, CA 90067
     Telephone: 424.204.4400
   5 Facsimile: 424.204.4350
   6 Attorneys for Defendant
     SUBARU OF AMERICA, INC.
   7
   8
   9                          UNITED STATES DISTRICT COURT
  10                      CENTRAL DISTRICT OF CALIFORNIA
  11
  12
       ALPHA GRP, INC.,                          Case No. 2:18-cv-02133-MWF-MRW
  13
                 Plaintiff,                      NOTICE OF VIDEOTAPED
  14                                             DEPOSITION OF COLIN DYNE
           v.
  15
       SUBARU OF AMERICA, INC.
                                                 Date:       Thursday, April 18, 2019
  16                                             Time:       9:30 a.m.
                 Defendant.
  17                                             Place:      BALLARD SPAHR LLP
                                                             2029 Century Park East
  18                                                         Suite 800
  19                                                         Los Angeles, CA 90067

  20
  21
  22
  23
  24
  25
  26
  27
  28

                                NOTICE OF DEPOSITION OF COLIN DYNE
Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 15 of 42 Page ID
                                 #:655


   1        PLEASE TAKE NOTICE that, pursuant to Rule 30 of the Federal Rules of
   2 Civil Procedure, Defendant Subaru of America, Inc. (“Subaru”), by and through its
   3 attorneys, will take the deposition of Colin Dyne starting at 9:30 a.m. pacific time
   4 on Thursday, April 18, 2019 at the offices of Ballard Spahr LLP, located at
   5 2029 Century Park East, Suite 800, Los Angeles, California 90067, and continuing
   6 from day to day thereafter until completed.
   7        The deposition will be taken upon oral examination before a certified
   8 shorthand reporter, certified videographer or other officer authorized to administer
   9 oaths. The deposition will be recorded stenographically, through the instant
  10 visual display of the testimony, and also will be recorded by video technology.
  11 A true and correct copy of the Subpoena to Testify at a Deposition in a Civil
  12 Action directed to Colin Dyne is attached hereto.
  13 DATED: March 26, 2019                          Peter L. Haviland
  14                                                Scott S. Humphreys
                                                    BALLARD SPAHR LLP
  15
                                                    /s/ Scott S. Humphreys
  16                                                Scott S. Humphreys
  17
                                                    Attorneys for Defendant
  18                                                SUBARU OF AMERICA, INC.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                2
                               NOTICE OF DEPOSITION OF COLIN DYNE
Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 16 of 42 Page ID
                                 #:656
      Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 17 of 42 Page ID
                                       #:657
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 2:18-cv-02133-MWF-MRW

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                        .

          " I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          " I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
      Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 18 of 42 Page ID
                                       #:658
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 19 of 42 Page ID
                                 #:659


   1                           CERTIFICATE OF SERVICE
   2        I certify that on this 26th day of March 2019, I served a true and correct copy
   3 of the foregoing NOTICE OF DEPOSITION OF COLIN DYNE and
   4 SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION
   5 attached thereto upon counsel of record for Plaintiff Alpha GRP, Inc. via electronic
   6 mail and U.S. Mail, postage prepaid as follows:
   7
            EAGAN AVENATTI, LLP
   8
            Michael J. Avenatti
   9        Ahmed Ibrahim
            520 Newport Center Drive, Suite 1400
  10
            Newport Beach, CA 92660
  11        mavenatti@eaganavenatti.com
            aibrahim@eaganavenatti.com
  12
  13        Counsel for Plaintiff ALPHA GRP, INC.,
            d/b/a RED BULL GLOBAL RALLYCROSS
  14
  15
  16                                        /s/ Scott S. Humphreys
                                              Scott S. Humphreys
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               1
                                     CERTIFICATE OF SERVICE
Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 20 of 42 Page ID
                                 #:660

   1 Peter L. Haviland (SBN 144967)
      havilandp@ballardspahr.com
   2 Scott S. Humphreys (298021)
      humphreyss@ballardspahr.com
   3 BALLARD SPAHR LLP
   4 2029  Century Park East, Suite 800
     Los Angeles, CA 90067
   5 Telephone: 424.204.4400
     Facsimile: 424.204.4350
   6
     Attorneys for Defendant
   7 SUBARU OF AMERICA, INC.
   8
   9
  10
                                     UNITED STATES DISTRICT COURT
  11
                                 CENTRAL DISTRICT OF CALIFORNIA
  12
  13 ALPHA GRP, INC.,                              Case No. 2:18-cv-02133-MWF-MRW
  14                    Plaintiff,                 NOTICE OF VIDEOTAPED
  15                                               DEPOSITION OF PLAINTIFF
               v.                                  ALPHA GRP, INC. PURSUANT
  16 SUBARU OF AMERICA, INC.                       TO F.R.C.P. 30(b)(6)
  17                    Defendant.                 Date:         Friday, April 19, 2019
  18                                               Time:         9:30 a.m.
                                                   Place:        BALLARD SPAHR LLP
  19                                                             2029 Century Park East
  20                                                             Suite 800
                                                                 Los Angeles, CA 90067
  21
  22
  23
  24
  25
  26
  27
  28

       DMWEST #36276756 v1

           NOTICE OF DEPOSITION OF PLAINTIFF ALPHA GRP, INC. PURSUANT TO F.R.C.P. 30(b)(6)
Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 21 of 42 Page ID
                                 #:661

   1           PLEASE TAKE NOTICE that, pursuant to Rule 30(b)(6) of the
   2 Federal Rules of Civil Procedure, Defendant Subaru of America, Inc. (“Subaru”),
   3 by and through its attorneys, will take the deposition of Plaintiff Alpha GRP, Inc.
   4 (“Alpha GRP” or “You” or “Your”) starting at 9:30 a.m. pacific time on Friday,
   5 April 19, 2019 at the offices of Ballard Spahr LLP, located at 2029 Century Park
   6 East, Suite 800, Los Angeles, California 90067, and continuing from day to day
   7 thereafter until completed.
   8           The deposition will be taken upon oral examination before a certified
   9 shorthand reporter, certified videographer or other officer authorized to administer
  10 oaths. The deposition will be recorded stenographically, through the instant
  11 visual display of the testimony, and also will be recorded by video technology.
  12           Pursuant to Rule 30(b)(6), Alpha must designate one or more officers,
  13 directors, or managing agents, or other persons who consent to testify on its behalf
  14 on the matters set forth below:
  15                                   30(b)(6) Deposition Topics
  16           1.       All allegations set forth in Alpha GRP’s initial Complaint and its
  17    First Amended Complaint filed in this action.
  18           2.       Alpha GRP’s written corporate sponsorship agreements with Subaru
  19    for each GRC Series in which Subaru participated.
  20           3.       Alpha GRP’s proposed corporate sponsorship agreement with Subaru
  21    for the 2018 GRC Series.
  22           4.       All representations or promises that Alpha GRP alleges that Subaru or
  23    any of its representatives made with respect to the 2018 GRC Series.
  24           5.       Any contracts that You allege existed between Alpha GRP and Subaru
  25    that were “not reduced to formal writing” as alleged in paragraph 17 of Your
  26    First Amended Complaint.
  27           6.       The January 16, 2018 meeting in Detroit with Alpha GRP and other
  28    Official Manufacturing Partners and teams, including the “agreed-upon list of

       DMWEST #36276756 v1                          2
           NOTICE OF DEPOSITION OF PLAINTIFF ALPHA GRP, INC. PURSUANT TO F.R.C.P. 30(b)(6)
Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 22 of 42 Page ID
                                 #:662

   1    items” that You allege “each party would agree to perform moving forward”
   2    as alleged in paragraph 41 of the Complaint and forth in response to Subaru’s
   3    Interrogatory No. 3.
   4           7.       All facts supporting Your allegation in paragraph 43 of the First
   5    Amended Complaint that “as of January 2018 … Subaru had committed itself to
   6    run a third car in the 2018 GRC series.”
   7           8.       All “actions” that Alpha GRP alleges that it took “in reliance on”
   8    Subaru’s alleged commitment to participate in the 2018 series, as alleged in
   9    paragraph 44 of the First Amended Complaint and Your Initial Disclosures.
  10           9.       The “second Detroit meeting” that You allege took place in January
  11    2018 but You did not participate in as alleged in paragraphs 48-51 of the First
  12    Amended Complaint.
  13           10.      The “private conference call” that You allege took place “between
  14    [Alpha GRP] and Official Manufacturer Partners and race teams regarding the
  15    2018 season” as alleged in paragraph 52 of the Complaint.
  16           11.      All communications with representatives from other Official
  17    Manufacturer Partners that did not participate in the 2018 GRC Series, including
  18    but not limited to American Honda and Volkswagen.
  19           12.      All facts that support Your allegation in paragraph 56 of the
  20    Complaint that “[a]n executive of Co-conspirator Co. subsequently surreptitiously
  21    dialed into the call, unbeknownst to Alpha GRP ….”
  22           13.      All facts that support Your allegation in paragraph 57 of the
  23    Complaint that “Co-conspirator co… obtained knowledge of Alpha GRP’s
  24    proprietary and confidential business plans for the 2018 series …”
  25           14.      All facts that support Your allegation in paragraph 63 of the First
  26    Amended Complaint that “the 2018 Co-conspirator Co. series … has been formed
  27    utilizing information improperly obtained by Co-conspirator and Subaru.”
  28

       DMWEST #36276756 v1                          3
           NOTICE OF DEPOSITION OF PLAINTIFF ALPHA GRP, INC. PURSUANT TO F.R.C.P. 30(b)(6)
Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 23 of 42 Page ID
                                 #:663

   1           15.      The amount of and basis for any damages that Alpha GRP claims to
   2    have suffered as a result of any conduct of Subaru.
   3           16.      Alpha GRP’s initial disclosures dated September 19, 2018.
   4           17.      Alpha GRP’s responses to discovery in this action, including its initial
   5    and supplemental responses to Subaru’s First Set of Interrogatories, First Set of
   6    Requests for Admission and First Set of Requests for Production.
   7           18.      All documents and other materials produced by Alpha GRP in
   8    response to discovery requests in this action, including audio recordings produced
   9    by Alpha GRP.
  10           19.      Alpha GRP’s document retention policies, procedures, and practices
  11    both generally and following initiation of this action.
  12
  13 DATED: April 2, 2019                               BALLARD SPAHR LLP

  14                                                     /s/ Scott S. Humphreys
                                                        Peter L. Haviland
  15                                                    Scott S. Humphreys
  16
                                                        Attorneys for Defendant
  17                                                    SUBARU OF AMERICA, INC.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       DMWEST #36276756 v1                          4
           NOTICE OF DEPOSITION OF PLAINTIFF ALPHA GRP, INC. PURSUANT TO F.R.C.P. 30(b)(6)
Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 24 of 42 Page ID
                                 #:664


   1
                                   CERTIFICATE OF SERVICE
   2
               I certify that on April 2, 2019, I served a true and correct copy of the
   3
       foregoing NOTICE OF VIDEOTAPED DEPOSITION OF PLAINTIFF
   4
       ALPHA GRP, INC. PURSUANT TO F.R.C.P. 30(b)(6) upon counsel of record
   5
       for Plaintiff Alpha GRP, Inc. via electronic mail and overnight mail, by causing
   6
       document(s) to be picked up by an overnight delivery service company for delivery
   7
       to the following addressee(s) on the next business day:
   8
   9           EAGAN AVENATTI, LLP
               Michael J. Avenatti
  10           Ahmed Ibrahim
  11           520 Newport Center Drive, Suite 1400
               Newport Beach, CA 92660
  12           mavenatti@eaganavenatti.com
               aibrahim@eaganavenatti.com
  13
               Counsel for Plaintiff ALPHA GRP, INC.,
  14           d/b/a RED BULL GLOBAL RALLYCROSS
  15
  16
                                                  /s/ Scott S. Humphreys
  17                                            Scott S. Humphreys
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       DMWEST #36276756 v1                         1
                                         CERTIFICATE OF SERVICE
Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 25 of 42 Page ID
                                 #:665


   1 Peter L. Haviland (SBN 144967)
      havilandp@ballardspahr.com
   2 Scott S. Humphreys (SBN 298021)
      humphreyss@ballardspahr.com
   3 BALLARD SPAHR LLP
     2029 Century Park East, Suite 800
   4 Los Angeles, CA 90067
     Telephone: 424.204.4400
   5 Facsimile: 424.204.4350
   6 Attorneys for Defendant
     SUBARU OF AMERICA, INC.
   7
   8
   9                          UNITED STATES DISTRICT COURT
  10                      CENTRAL DISTRICT OF CALIFORNIA
  11
  12
       ALPHA GRP, INC.,                          Case No. 2:18-cv-02133-MWF-MRW
  13
                 Plaintiff,                      NOTICE OF VIDEOTAPED
  14                                             DEPOSITION OF ANDREA SOBEL
           v.
  15
       SUBARU OF AMERICA, INC.
                                                 Date:       Monday, April 22, 2019
  16                                             Time:       9:30 a.m.
                 Defendant.
  17                                             Place:      BALLARD SPAHR LLP
                                                             2029 Century Park East
  18                                                         Suite 800
  19                                                         Los Angeles, CA 90067

  20
  21
  22
  23
  24
  25
  26
  27
  28

                               NOTICE OF DEPOSITION OF ANDREA SOBEL
Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 26 of 42 Page ID
                                 #:666


   1        PLEASE TAKE NOTICE that, pursuant to Rule 30 of the Federal Rules of
   2 Civil Procedure, Defendant Subaru of America, Inc. (“Subaru”), by and through its
   3 attorneys, will take the deposition of Andrea Sobel starting at 9:30 a.m. pacific time
   4 on Monday, April 22, 2019 at the offices of Ballard Spahr LLP, located at
   5 2029 Century Park East, Suite 800, Los Angeles, CA 90067, and continuing from
   6 day to day thereafter until completed.
   7        The deposition will be taken upon oral examination before a certified
   8 shorthand reporter, certified videographer or other officer authorized to administer
   9 oaths. The deposition will be recorded stenographically, through the instant
  10 visual display of the testimony, and also will be recorded by video technology.
  11 A true and correct copy of the Subpoena to Testify at a Deposition in a Civil
  12 Action directed to Andrea Sobel is attached hereto.
  13 DATED: April 2, 2019                           Peter L. Haviland
  14                                                Scott S. Humphreys
                                                    BALLARD SPAHR LLP
  15
                                                    /s/ Scott S. Humphreys
  16                                                 Scott S. Humphreys
  17
  18                                                Attorneys for Defendant
                                                    SUBARU OF AMERICA, INC.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                2
                              NOTICE OF DEPOSITION OF ANDREA SOBEL
       Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 27 of 42 Page ID
                                        #:667
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                          Central District
                                                       __________  Districtofof
                                                                              California
                                                                                __________
        ALPHA GRP, INC. d/b/a RED BULL GLOBAL
          RALLY CROSS, a Delaware Corporation                                  )
                        Plaintiff                                              )
                                  v.                                           )      Civil Action No.      2:18-cv-02133-MWF-MRW
                SUBARU OF AMERICA, INC.                                        )
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:
                                                                       ANDREA SOBEL
                                                       (Name of person to whom this subpoena is directed)

     ’ Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:


 Place:                                                                                Date and Time:
           BALLARD SPAHR LLP, 2029 Century Park East, Suite
                                                                                                         04/22/2019 9:30 am
           800, Los Angeles, CA 90067

          The deposition will be recorded by this method:                     Stenographic, audio and videotape

       ’ Production: You, or your representatives, must also bring with you to the deposition the following documents,
         electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
         material:




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        04/02/2019
                                   CLERK OF COURT
                                                                                         OR
                                                                                                            /s/ Scott S. Humphreys
                                           Signature of Clerk or Deputy Clerk                                  Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Defendant Subaru of America, Inc.                                       , who issues or requests this subpoena, are:
Scott S. Humphreys, Ballard Spahr LLP, 2029 Century Park East, Suite 800, Los Angeles, CA 90067,
humphreyss@ballardspahr.com; 424-204-4400
                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
AO 88 (Rev. 02/14) Subpoena to Appear and Testify at a Hearing or a Trial in a Civil Action (Page 2)
      Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 28 of 42 Page ID
Civil Action No. 2:18-cv-02133-MWF-MRW #:668

                                                                PROOF OF SERVICE
                          (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)
        I received this subpoena for (name of individual and title, if any) Andrea Sobel
on (date) April 8, 2019


            I served the subpoena by delivering a copy to the named person as follows: 6203 Variel Ave Unit 216 , Woodland
            Hills, CA 91367-2473 on 4/14/2019 7:50 PM ;or



            I returned the summons unexecuted because;



        Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered
        to the witness the fees for ones day's attendance, and the mileage allowed by law, in the amount of

        $63.78

My fees are $ .00 for travel and $ 320.00 for services, for a total of $ 383.78

        I declare under penalty of perjury that this information is true.




Date:4/15/2019
                                                                                                            Server's signature




                                                                                                       MARK SHURLOCK
                                                                                                          Printed name and title


                                                                                                            Contracted by
                                                                                                       4373 Santa Anita Avenue,
                                                                                                         El Monte, CA 91731
                                                                                                            (213) 201-5856
                                                                                                            Server's Address
Additional information regarding attempted service, etc.:




                                                                                                                                   AO88-PLA23502
      Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 29 of 42 Page ID
                                       #:669
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 30 of 42 Page ID
                                 #:670


   1                            CERTIFICATE OF SERVICE
   2        I certify that on this 2nd day of April 2019, I served a true and correct copy of
   3 the foregoing NOTICE OF DEPOSITION OF ANDREA SOBEL and
   4 SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION
   5 attached thereto upon counsel of record for Plaintiff Alpha GRP, Inc. via electronic
   6 mail and overnight mail, by causing document(s) to be picked up by an overnight
   7 delivery service company for delivery to the following addressee(s) on the next
   8 business day:
   9
            EAGAN AVENATTI, LLP
  10
            Michael J. Avenatti
  11        Ahmed Ibrahim
            520 Newport Center Drive, Suite 1400
  12
            Newport Beach, CA 92660
  13        mavenatti@eaganavenatti.com
            aibrahim@eaganavenatti.com
  14
  15        Counsel for Plaintiff ALPHA GRP, INC.,
            d/b/a RED BULL GLOBAL RALLYCROSS
  16
  17
  18                                         /s/ Scott S. Humphreys
                                              Scott S. Humphreys
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                1
                                     CERTIFICATE OF SERVICE
Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 31 of 42 Page ID
                                 #:671


   1 Peter L. Haviland (SBN 144967)
      havilandp@ballardspahr.com
   2 Scott S. Humphreys (SBN 298021)
      humphreyss@ballardspahr.com
   3 BALLARD SPAHR LLP
     2029 Century Park East, Suite 800
   4 Los Angeles, CA 90067
     Telephone: 424.204.4400
   5 Facsimile: 424.204.4350
   6 Attorneys for Defendant
     SUBARU OF AMERICA, INC.
   7
   8
   9                          UNITED STATES DISTRICT COURT
  10                      CENTRAL DISTRICT OF CALIFORNIA
  11
  12
       ALPHA GRP, INC.,                          Case No. 2:18-cv-02133-MWF-MRW
  13
                 Plaintiff,                      NOTICE OF VIDEOTAPED
  14                                             DEPOSITION OF JEFF SWOBODA
           v.
  15
       SUBARU OF AMERICA, INC.
                                                 Date:       Tuesday, April 23, 2019
  16                                             Time:       9:30 a.m.
                 Defendant.
  17                                             Place:      BALLARD SPAHR LLP
                                                             2029 Century Park East
  18                                                         Suite 800
  19                                                         Los Angeles, CA 90067

  20
  21
  22
  23
  24
  25
  26
  27
  28

                               NOTICE OF DEPOSITION OF JEFF SWOBODA
Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 32 of 42 Page ID
                                 #:672


   1        PLEASE TAKE NOTICE that, pursuant to Rule 30 of the Federal Rules of
   2 Civil Procedure, Defendant Subaru of America, Inc. (“Subaru”), by and through its
   3 attorneys, will take the deposition of Jeff Swoboda starting at 9:30 a.m. pacific time
   4 on Tuesday, April 23, 2019 at the offices of Ballard Spahr LLP, located at
   5 2029 Century Park East, Suite 800, Los Angeles, CA 90067, and continuing from
   6 day to day thereafter until completed.
   7        The deposition will be taken upon oral examination before a certified
   8 shorthand reporter, certified videographer or other officer authorized to administer
   9 oaths. The deposition will be recorded stenographically, through the instant
  10 visual display of the testimony, and also will be recorded by video technology.
  11 A true and correct copy of the Subpoena to Testify at a Deposition in a Civil
  12 Action directed to Jeff Swoboda is attached hereto.
  13 DATED: April 2, 2019                           Peter L. Haviland
  14                                                Scott S. Humphreys
                                                    BALLARD SPAHR LLP
  15
                                                    /s/ Scott S. Humphreys
  16                                                 Scott S. Humphreys
  17
  18                                                Attorneys for Defendant
                                                    SUBARU OF AMERICA, INC.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                2
                              NOTICE OF DEPOSITION OF JEFF SWOBODA
       Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 33 of 42 Page ID
                                        #:673
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                          Central District
                                                       __________  Districtofof
                                                                              California
                                                                                __________
        ALPHA GRP, INC. d/b/a RED BULL GLOBAL
          RALLY CROSS, a Delaware Corporation                                  )
                        Plaintiff                                              )
                                  v.                                           )      Civil Action No.      2:18-cv-02133-MWF-MRW
                SUBARU OF AMERICA, INC.                                        )
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:
                                                                       JEFF SWOBODA
                                                       (Name of person to whom this subpoena is directed)

     ’ Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:


 Place:                                                                                Date and Time:
           BALLARD SPAHR LLP, 2029 Century Park East, Suite
                                                                                                         04/23/2019 9:30 am
           800, Los Angeles, CA 90067

          The deposition will be recorded by this method:                     Stenographic, audio and videotape

       ’ Production: You, or your representatives, must also bring with you to the deposition the following documents,
         electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
         material:




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        04/02/2019
                                   CLERK OF COURT
                                                                                         OR
                                                                                                            /s/ Scott S. Humphreys
                                           Signature of Clerk or Deputy Clerk                                  Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Defendant Subaru of America, Inc.                                       , who issues or requests this subpoena, are:
Scott S. Humphreys, Ballard Spahr LLP, 2029 Century Park East, Suite 800, Los Angeles, CA 90067,
humphreyss@ballardspahr.com; 424-204-4400
                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
AO 88 (Rev. 02/14) Subpoena to Appear and Testify at a Hearing or a Trial in a Civil Action (Page 2)
      Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 34 of 42 Page ID
Civil Action No. 2:18-cv-02133-MWF-MRW #:674

                                                                PROOF OF SERVICE
                          (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)
        I received this subpoena for (name of individual and title, if any) Jeff Swoboda
on (date) April 5, 2019


            I served the subpoena by delivering a copy to the named person as follows: 21 Somerset , Trabuco Canyon, CA
            92679-3701 on 4/8/2019 7:30 PM ;or



            I returned the summons unexecuted because;



        Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered
        to the witness the fees for ones day's attendance, and the mileage allowed by law, in the amount of

        $117.75

My fees are $ .00 for travel and $ 160.00 for services, for a total of $ 277.75

        I declare under penalty of perjury that this information is true.




Date:4/9/2019
                                                                                                            Server's signature




                                                                                                       KENNETH WRIGHT
                                                                                                          Printed name and title


                                                                                                            Contracted by
                                                                                                       1610 Beverly Boulevard, 2
                                                                                                        Los Angeles, CA 90026
                                                                                                            (213) 201-5856
                                                                                                            Server's Address
Additional information regarding attempted service, etc.:




                                                                                                                                   AO88-PLA23494
      Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 35 of 42 Page ID
                                       #:675
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 36 of 42 Page ID
                                 #:676


   1                            CERTIFICATE OF SERVICE
   2        I certify that on this 2nd day of April 2019, I served a true and correct copy of
   3 the foregoing NOTICE OF DEPOSITION OF JEFF SWOBODA and
   4 SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION
   5 attached thereto upon counsel of record for Plaintiff Alpha GRP, Inc. via electronic
   6 mail and overnight mail, by causing document(s) to be picked up by an overnight
   7 delivery service company for delivery to the following addressee(s) on the next
   8 business day:
   9
            EAGAN AVENATTI, LLP
  10
            Michael J. Avenatti
  11        Ahmed Ibrahim
            520 Newport Center Drive, Suite 1400
  12
            Newport Beach, CA 92660
  13        mavenatti@eaganavenatti.com
            aibrahim@eaganavenatti.com
  14
  15        Counsel for Plaintiff ALPHA GRP, INC.,
            d/b/a RED BULL GLOBAL RALLYCROSS
  16
  17
  18                                         /s/ Scott S. Humphreys
                                              Scott S. Humphreys
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                1
                                     CERTIFICATE OF SERVICE
Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 37 of 42 Page ID
                                 #:677


   1 Peter L. Haviland (SBN 144967)
      havilandp@ballardspahr.com
   2 Scott S. Humphreys (SBN 298021)
      humphreyss@ballardspahr.com
   3 BALLARD SPAHR LLP
     2029 Century Park East, Suite 800
   4 Los Angeles, CA 90067
     Telephone: 424.204.4400
   5 Facsimile: 424.204.4350
   6 Attorneys for Defendant
     SUBARU OF AMERICA, INC.
   7
   8
   9                          UNITED STATES DISTRICT COURT
  10                      CENTRAL DISTRICT OF CALIFORNIA
  11
  12
       ALPHA GRP, INC.,                         Case No. 2:18-cv-02133-MWF-MRW
  13
                 Plaintiff,                     NOTICE OF VIDEOTAPED
  14                                            DEPOSITION OF CHRIS LEONE
           v.
  15
       SUBARU OF AMERICA, INC.
                                                Date:        Wednesday, April 24, 2019
  16                                            Time:        9:30 a.m.
                 Defendant.
  17                                            Place:       BALLARD SPAHR LLP
                                                             2029 Century Park East
  18                                                         Suite 800
  19                                                         Los Angeles, CA 90067

  20
  21
  22
  23
  24
  25
  26
  27
  28

                               NOTICE OF DEPOSITION OF CHRIS LEONE
Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 38 of 42 Page ID
                                 #:678


   1        PLEASE TAKE NOTICE that, pursuant to Rule 30 of the Federal Rules of
   2 Civil Procedure, Defendant Subaru of America, Inc. (“Subaru”), by and through its
   3 attorneys, will take the deposition of Jeff Swoboda starting at 9:30 a.m. pacific time
   4 on Wednesday, April 24, 2019 at the offices of Ballard Spahr LLP, located at
   5 2029 Century Park East, Suite 800, Los Angeles, CA 90067, and continuing from
   6 day to day thereafter until completed.
   7        The deposition will be taken upon oral examination before a certified
   8 shorthand reporter, certified videographer or other officer authorized to administer
   9 oaths. The deposition will be recorded stenographically, through the instant
  10 visual display of the testimony, and also will be recorded by video technology.
  11 A true and correct copy of the Subpoena to Testify at a Deposition in a Civil
  12 Action directed to Chris Leone is attached hereto.
  13 DATED: April 2, 2019                           Peter L. Haviland
  14                                                Scott S. Humphreys
                                                    BALLARD SPAHR LLP
  15
                                                    /s/ Scott S. Humphreys
  16                                                 Scott S. Humphreys
  17
  18                                                Attorneys for Defendant
                                                    SUBARU OF AMERICA, INC.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                2
                               NOTICE OF DEPOSITION OF CHRIS LEONE
       Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 39 of 42 Page ID
                                        #:679
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                             for the
                                                          Central District
                                                       __________  Districtofof
                                                                              California
                                                                                __________
        ALPHA GRP, INC. d/b/a RED BULL GLOBAL
          RALLY CROSS, a Delaware Corporation                                   )
                        Plaintiff                                               )
                                  v.                                            )      Civil Action No.     2:18-cv-02133-MWF-MRW
                SUBARU OF AMERICA, INC.                                         )
                                                                                )
                              Defendant                                         )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:
                                                                            CHRIS LEONE
                                                       (Name of person to whom this subpoena is directed)

     ’ Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:


 Place:                                                                                 Date and Time:
           BALLARD SPAHR LLP, 2029 Century Park East, Suite
                                                                                                          04/24/2019 9:30 am
           800, Los Angeles, CA 90067

          The deposition will be recorded by this method:                      Stenographic, audio and videotape

       ’ Production: You, or your representatives, must also bring with you to the deposition the following documents,
         electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
         material:




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        04/02/2019
                                   CLERK OF COURT
                                                                                          OR
                                                                                                            /s/ Scott S. Humphreys
                                           Signature of Clerk or Deputy Clerk                                  Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Defendant Subaru of America, Inc.                                       , who issues or requests this subpoena, are:
Scott S. Humphreys, Ballard Spahr LLP, 2029 Century Park East, Suite 800, Los Angeles, CA 90067,
humphreyss@ballardspahr.com; 424-204-4400
                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
      Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 40 of 42 Page ID
                                       #:680
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 2:18-cv-02133-MWF-MRW

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                        .

          ’ I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          ’ I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
      Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 41 of 42 Page ID
                                       #:681
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 2:18-cv-02133-MWF-MRW Document 44-6 Filed 04/24/19 Page 42 of 42 Page ID
                                 #:682


   1                            CERTIFICATE OF SERVICE
   2        I certify that on this 2nd day of April 2019, I served a true and correct copy of
   3 the foregoing NOTICE OF DEPOSITION OF CHRIS LEONE and SUBPOENA
   4 TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION attached thereto upon
   5 counsel of record for Plaintiff Alpha GRP, Inc. via electronic mail and overnight
   6 mail, by causing document(s) to be picked up by an overnight delivery service
   7 company for delivery to the following addressee(s) on the next business day:
   8
            EAGAN AVENATTI, LLP
   9
            Michael J. Avenatti
  10        Ahmed Ibrahim
            520 Newport Center Drive, Suite 1400
  11
            Newport Beach, CA 92660
  12        mavenatti@eaganavenatti.com
            aibrahim@eaganavenatti.com
  13
  14        Counsel for Plaintiff ALPHA GRP, INC.,
            d/b/a RED BULL GLOBAL RALLYCROSS
  15
  16
  17                                          /s/ Scott S. Humphreys
                                              Scott S. Humphreys
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                1
                                     CERTIFICATE OF SERVICE
